Case: 10-51076     Document: 00511718745         Page: 1     Date Filed: 01/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 9, 2012
                                     No. 10-51076
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR MANUEL MOLINA-JUAREZ, also known as Hector Manual Molina,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-216-3


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Hector Manuel Molina-Juarez appeals his guilty plea convictions of
conspiring to commit money laundering and to distribute at least 500 grams of
methamphetamine and at least 5 kilograms of cocaine. See 18 U.S.C. § 1956(h);
21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), (b)(1)(A)(ii)(II), & 846. He was sentenced
to a 168-month year term of imprisonment for each offense, to run concurrently.
        Molina-Juarez contends that the district court failed to comply with the
requirements of Federal Rule of Criminal Procedure 11(b)(1)(G) and (b)(3) when

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51076    Document: 00511718745      Page: 2   Date Filed: 01/09/2012

                                   No. 10-51076

accepting his guilty pleas. Molina-Juarez did not object to either of the alleged
errors in the district court. Accordingly, we will review the district court’s
actions for plain error only. See United States v. Vonn, 535 U.S. 55, 58-59 (2002).
To prevail on plain-error review, a defendant must show that an error occurred,
that the error was clear or obvious, and that the error affected his substantial
rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If those factors
are established, the decision to correct the forfeited error is within the court’s
sound discretion, which will not be exercised unless the error seriously affects
the fairness, integrity, or public reputation of judicial proceedings. Id.
      When conducting a guilty plea colloquy, a district court is required by Rule
11(b)(1)(G) to inform the defendant of the nature of the charges to which he is
pleading and ascertain that he understands those charges. The district court did
not fully comply with that rule at Molina-Juarez’s rearraignment hearing.
However, Molina-Juarez has not established that the error affected his
substantial rights. A review of the record indicates that Molina-Juarez was
aware of the elements of his offenses. See United States v. Smith, 184 F.3d 415,
417 (5th Cir. 1999). More importantly, Molina-Juarez does not assert that he
would not have pleaded guilty absent the error. See United States v. Dominguez-
Benitez, 542 U.S. 74, 83 (2004).
      A district court also is required by Rule 11(b)(3) to verify that the
defendant’s guilty plea is supported by an adequate factual basis. Contrary to
Molina-Juarez’s assertion, the facts in his case, drawn from the indictment, the
factual basis presented at the rearraignment hearing, and the PSR, demonstrate
that there existed a factual basis sufficient to support his guilty plea of money
laundering. See United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010); United
States v. Dovalina, 262 F.3d 472, 475-76 (5th Cir. 2001).
      AFFIRMED.




                                        2